
	
		II
		112th CONGRESS
		2d Session
		S. 3256
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2012
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to improve
		  nonretaliation provisions relating to equal pay requirements. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the End Pay Discrimination Through
			 Information Act.
		2.FindingsCongress finds the following:
			(1)People in the United States understand that
			 intentional workplace discrimination is wrong.
			(2)Equal pay for equal work is a principle and
			 practice that should be observed by all employers.
			(3)Women constitute a significant portion of
			 the workforce of the United States.
			(4)An increasing number of families in the
			 United States depend on the income of a working woman.
			(5)Many women are pursuing or have attained
			 postsecondary degrees or specialized training to make them strong candidates
			 for good jobs that will provide for their families.
			(6)Employers that intentionally discriminate
			 on the basis of sex should be held accountable for their wrongdoing.
			3.Enhanced
			 enforcement of equal pay requirementsSection 15 of the Fair Labor Standards Act
			 of 1938 (29 U.S.C. 215) is amended—
			(1)in
			 subsection (a)(3), by striking employee has filed and all that
			 follows through committee; and
			 inserting
				
					employee—(A)has made a charge or filed any complaint or
				instituted or caused to be instituted any investigation, proceeding, hearing,
				or action under or related to this Act, including an investigation conducted by
				the employer, or has testified or is planning to testify or has assisted or
				participated in any manner in any such investigation, proceeding, hearing, or
				action, or has served or is planning to serve on an industry committee;
				or
					(B)has inquired about, discussed, or disclosed
				the wages of the employee or another
				employee;
					;
				and
			(2)by
			 adding at the end the following:
				
					(c)Subsection (a)(3)(B) shall not apply to
				instances in which an employee who has access to the wage information of other
				employees as a part of such employee’s essential job functions discloses the
				wages of such other employees to an individual who does not otherwise have
				access to such information, unless such disclosure is in response to a charge
				or complaint or in furtherance of an investigation, proceeding, hearing, or
				action under section 6(d), including an investigation conducted by the
				employer. Nothing in this subsection shall be construed to limit the rights of
				an employee provided under any other provision of
				law.
					.
			
